Citation Nr: 0718345	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-26 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
anxiety neurosis with depressive features. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
February 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a low back disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

The veteran does not have suicidal ideation, obsessional 
rituals, illogical, obscure or irrelevant speech, near 
continuous panic or depression affecting his ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of his personal appearance or 
hygiene, difficulty in adapting to stressful circumstances, 
inability in establishing and maintaining effective work and 
social relationships or total occupational and social 
impairment.  



CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 50 percent, 
but no greater, for the veteran's service-connected anxiety 
neurosis with depressive features have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006), are examined.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by a 
letter dated in June 2004.  This letter also advised the 
veteran of the evidence and information required to establish 
entitlement to an increased evaluation, i.e. that his 
disability had increased in severity.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  While the aforementioned notice did not advise the 
veteran that an effective date for the award of benefits 
would be assigned if an increased evaluation was granted, 
because the veteran's claim is denied herein, no effective 
date will be assigned and the veteran cannot therefore be 
prejudiced by the failure to provide him with information 
regarding how VA determines effective dates. 

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice in a 
timely fashion.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini, 18 Vet. App. at 121.  In this case, the 
aforementioned June 2004 letter from the RO asked the veteran 
to provide any evidence in his possession that pertained to 
his claim.

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical examination when such is 
necessary to make a decision on the claim.  In this case the 
record contains partial service medical records related to 
hospitalization for a psychiatric disorder in January and 
February 1944, the veteran's VA records and private medical 
records, which were obtained in furtherance of a previous 
claim.  The veteran did not request VA's assistance in 
obtaining any records in furtherance of his latest claim for 
an increased evaluation and has not identified the presence 
of any outstanding relevant records held by a private entity.  
Although the veteran's service medical records are not of 
record, because they are approximately 60 years old, the 
Board finds them to be irrelevant to the level of current 
disability, which is the primary concern in a case such as 
this.  See  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Accordingly, no harm can occur to the veteran in proceeding 
with the disposition of his claim for an increased evaluation 
for his psychiatric disorder.  The veteran has been provided 
VA examinations in furtherance of substantiating his claim 
and further assessment is not necessary to make a decision on 
the appeal.

Based on the foregoing, VA satisfied its duties to the 
veteran. 

Laws and Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

A 30 percent rating is warranted where an anxiety disorder 
causes occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9004 (2006).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A.  
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Following the filing of his claim in May 2004, the veteran 
received a VA psychiatric examination in August 2004.  At the 
time, the veteran presented in a wheelchair and reported 
having received a ride with a friend to the examination.  The 
veteran reported having one daughter from a previous marriage 
and two grandchildren.  The veteran lived alone and in spite 
of his old age was able to take care of himself.  He reported 
that he worked as an electrical contractor, but gave up that 
occupation in the 1960s/early 1970s due to anxiety, but that 
following this he did some repair work on appliances.  The 
veteran looked pleasant and was affable and approached the 
examination with humor.  His participation in the mental 
status examination was good.  The veteran had some memory 
problems, related to mild senile dementia, which is not a 
service-connected condition.  The examiner found it amazing 
that the veteran lived alone.  The veteran reported contact 
with friends and often socialized at a coffee house.  The 
veteran was diagnosed as having chronic severe anxiety 
disorder and assigned a GAF score of 40.  

The veteran was next seen at the VA medical center in May 
2005 for evaluation of his psychiatric disorder.  At the 
time, the veteran once again reported living alone and that 
he was not receiving treatment of any kind for anxiety.  He 
reported feeing anxious most of the time, although he did not 
appear anxious or upset during the examination.  He joked and 
displayed a good sense of humor, sat quietly and did not 
appear fidgety.  He stated feeling "mediocre" most of the 
time, but later described his outlook on life as excellent.   
He reported spending his time taking care of his house and 
performing small repairs.  He stated that he felt restless at 
home and that he moved around a lot during the day.  He was 
intolerant of large crowds, felt claustrophobic in small 
spaces and had not gone to church since the death of his 
spouse.  He reported getting very little sleep, about four to 
six hours per night.  The veteran often socialized, and 
visited neighbors and friends in his hometown.  He was active 
in the DAV, CCC and NRA.  At home, he reported doing 
household repairs and reading magazines.  He had no family 
nearby.  He described his appetite as good and his energy 
level as normal.  He reported a regular daily routine and 
that he was able to prepare his own meals, as well as dress 
himself and shop for his needs.  He stated that he quit 
working as an electrician in 1968 due to leg pain and that he 
quit working altogether in 1980 because his legs "wouldn't 
hold up."  

Mental status examination revealed an alert, elderly man with 
normal, mildly, irritable mood and pleasant affect.  He was 
easily engaged in conversation and enjoyed joking.  There was 
no evidence of delusional thinking, hallucinations, 
suicidal/homicidal thought.  He was well oriented.  He 
exhibited some memory difficulty, but his concentration 
appeared intact.  His speech was clear, coherent and relevant 
with normal rate and tone.  He denied panic attacks, but 
complained of a constant feeling of restlessness.  The 
examiner remarked that there was no evidence of significant 
impairment in thought process or communication and diagnosed 
chronic anxiety disorder, by history and assigned the veteran 
a GAF score of 60.

In this case, it is observed that the veteran has been 
assigned GAF scores of 40 and 60 within in the same year.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS).  See also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), observing that GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41-50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional ritual, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functions (e.g., no friends, unable to keep a job).  A GAF 
score of 31-40 reflects some impairment in reality testing or 
communications (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently eats up younger children, is 
defiant at home, and is failing at school).  

An evaluation of 50 percent, but no greater, is warranted for 
the veteran's anxiety neurosis with depressive features.  As 
mentioned above, a GAF score of 40 indicates major impairment 
in several areas and being unable to work.  As outlined 
above, the evidence does not indicate major impairment, but 
rather shows that the veteran is very social and that he quit 
working in 1980 due to problems with his stamina, not his 
psychiatric disorder.  The evidence also shows that the 
veteran is able to function independently.  At the most, the 
veteran's psychiatric disorder is manifested by anxiety and 
some depression, which could be classified as moderately 
impairing.  The Board thus finds that the GAF score of 40 
assigned in the August 2004 is inconsistent with the August 
2004 and May 2005 examination findings.  Certainly, the 
disability level could have changed such that GAF scores of 
40 and 60 could be appropriate within the same year; however, 
in this case the GAF of 40 is not consistent with the 
examination findings that same date.  Because the evidence 
fails to show that the veteran's psychiatric disorder causes 
worse than moderate occupational and social impairment or any 
of the symptomatolgy required for an evaluation of 70 or 100 
percent, an evaluation 50 percent, but no greater, is 
warranted under the circumstances for the veteran's service-
connected psychiatric disorder.  


ORDER

Entitlement to an evaluation in of 50 percent, but no 
greater, for anxiety neurosis with depressive features is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 


REMAND

VA is under a duty to obtain relevant records from a Federal 
department or agency. These records include, but are not 
limited to, military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration. VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  A review of the veteran's claims file 
indicates that, despite numerous references thereto in 
previous rating decisions, his service medical records are 
not of record and there is no indication that these records 
do not exist.  Accordingly, in order to properly evaluate 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection of a low back 
disability, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  The letter should also tell the 
veteran to provide any evidence in his 
possession that pertains to the claim.

2.  The RO should attempt to obtain the 
veteran's service medial records.  If 
these records are unavailable, the RO 
should place a notation to this effect in 
the claims file.  

3.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the claim remanded herein.  
If the determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the Case 
and provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


